Adlow, C.J.,
concurring:—
I concur in the above but desire to add the following considerations with respect to the applicability of the statute of limitations to the facts in issue.
In this action the plaintiff seeks to recover for injuries sustained when she fell on an alleged defect on Harvard Street, Dorchester. The accident took place on February 1, 1968. *6By writ dated February 28, 1962 the plaintiff brought suit against the City of Boston for the alleged defect. When the cause was reached for trial on March 25,1965 the plaintiff moved to amend the writ by adding as party defendant Hugh Nawn, Inc., a contractor, which allegedly had done work in the neighborhood of the locus of the accident under a permit issued by the City of Boston prior to the accident. It is stated in the report that there is no evidence that the permit applied to that part of Harvard Street where the accident occurred or that any work was performed at that place. However, this aspect of the report becomes immaterial in view of considerations involving the applicability of the statute of limitations to the cause so far as it concerns the contractor, Hugh Nawn.
The court properly ruled that the' evidence requires a finding that the statute of limitations had run as against the defendant Nawn, at the time it was added as a party. Having so ruled there was a duty on the court to deny the plaintiff recovery against said Nawn. While it is true that necessary parties may be added by amendment regardless of whether the statute of limitations has run, G-.L. c. 231, § 51, the privilege is restricted to situations where the amendment is necessary to enable the plaintiffs to sustain the action for the cause for which it was intended to be brought. Genga v. Dir. Gen. of R.R., 243 Mass. 101; Baton v. Walker, 244 Mass. 23; Shapiro v. McCarthy, 270 Mass. 425; *7Chandler v. Dunlop, 311 Mass. 1, 7; Potter v. John Dean Division, etc., 344 Mass. 420. In this cause there was no substitution of parties. In finding for the plaintiff against both the City of Boston and the contractor, it is clear that the amendment did not perfect the plaintiff’s claim as originally brought against the City of Boston, but added another party against whom the plaintiff made a separate claim. The amendment provided an additional party, but not a substituted party.
Having properly ruled that the statute of limitations had run as against the defendant Nawn, it was error for the court to render a finding against this defendant.
Arnoldy, Kline & Portnoy of Boston for the Plaintiff
David W. Woods of Boston for defendant Hugh Nawn, Inc.